Citation Nr: 1732803	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  09-46 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbosacral spine stenosis with disc bulges at the L3-L4 and L5-S1 on an extraschedular basis.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Mr. Mark R. Lippman, Attorney at Law


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from March 2003 to June 2004. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The RO in Baltimore, Maryland certified the appeal to the Board. 

In a July 2011 decision, the Board denied the Veteran's claim for an increased rating for her service-connected low back disability.  She appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2015 memorandum decision, the Court vacated the portion of the Board's decision that denied an increased rating on an extraschedular basis and remanded the matter to the Board.  The Court also found that Board failed to address the issue of entitlement to TDIU, but affirmed the portion of the Board's decision that denied an increased rating on a schedular basis.  

In February 2016, the Board remanded the matters on appeal for additional notice and development in compliance with the instructions in the July 2015 Court memorandum decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary in this case to schedule the Veteran for a videoconference hearing before the Board at the RO.  The Veteran requested a hearing before a member of the Board and she was scheduled for a Board hearing at the Central Office in Washington, District of Columbia in August 2017.  In a July 2017 letter, the Veteran's representative requested to appear instead at a three-way videoconference hearing from both the RO in Baltimore and the RO in San Diego.  There is no indication that the Veteran has not been scheduled for the requested hearing, nor has she withdrawn the hearing request.  As videoconference hearings are scheduled by the RO, the case must be remanded. 

Accordingly, the case is REMANDED for the following action:

Take appropriate steps to schedule the Veteran for a hearing in accordance with her request.  The Veteran should be notified in writing of the date, time, and location of the hearing. After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




